Citation Nr: 9907440	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-16 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a program of vocational rehabilitation 
services in accordance with the provisions of Chapter 31, 
Title 38, United States Code (Chapter 31 benefits).

2.  Entitlement to service connection for the chronic 
residuals of an inservice entamoeba histolytica infection, to 
include hepatomegaly.

3.  Entitlement to service connection for a chronic 
dermatological disease of the right foot, to include tinea 
pedis and lichen simplex chronicus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969 and from January 1970 to September 1988.

The issue of entitlement to Chapter 31 benefits comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
1997 decision of the Jacksonville, Florida, Department of 
Veterans Affairs (VA) Vocational Rehabilitation and 
Counseling Panel serving the St. Petersburg, Florida, 
Regional Office (RO), while the remaining two issues come 
before the Board on appeal from a January 1997 rating 
decision of the Fort Harrison, Montana, RO.

The Board notes that, in his written brief presentation of 
January 1999, the veteran's representative stated that 
inferred in the veteran's appeal of his claim for Chapter 31 
benefits is a claim for a total rating based on individual 
unemployability due to the service-connected disabilities 
(TRIU) and that, consequently, VA should develop the issue of 
a TRIU.  The Board disagrees because, while the veteran does 
contend that his service-connected disabilities cause an 
employment handicap (which is, in essence, what is needed for 
Chapter 31 benefits to be granted), he has not exactly said 
that the service-connected disabilities make him totally 
unemployable and has, in fact, offered evidence of his having 
been employed almost continuously since his separation from 
active military service in 1988.  The veteran is, 
nevertheless, hereby reminded that, if he does believe that 
he is currently entitled to a TRIU, he is free to submit such 
a claim for the RO's initial review and adjudication.

Both service connection issues need additional development.  
Consequently, they will only be addressed in the remand 
portion of the present decision/remand.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal of the issue of entitlement to Chapter 31 benefits 
has been obtained and developed by the agency of original 
jurisdiction.

2.  The veteran filed his application for Chapter 31 benefits 
in April 1997 and all of the disabilities for which he is 
service-connected were incurred many years after September 
1940.

3.  The veteran is service-connected for degenerative joint 
disease of the right knee, chondromalacia of the left knee, 
hypertension and ulnar nerve neuropathy of the left and right 
upper extremities, all rated as 10 percent disabling; and 
left ear hearing loss, residuals of malaria and residuals of 
a fragment wound to the left leg, all rated as 
noncompensable; with an established combined rating of 40 
percent.

4.  The evidence of record, which includes the report of a 
May 1997 comprehensive counseling evaluation and the report 
of a June 1997 VA Counseling Record/Narrative Report, reveals 
that the veteran is considered to have overcome the effects 
of any impairment of employability caused by the service-
connected disabilities through consistent, suitable 
employment and that he therefore does not have an employment 
handicap.


CONCLUSION OF LAW

The criteria for entitlement to Chapter 31 benefits have not 
been met.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 1991); 
38 C.F.R. §§ 21.1(a), 21.40, 21.51, 21.52 (1998).




REASONS AND BASES FOR THE FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for Chapter 31 benefits.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim has been satisfied.

The applicable law and regulations:

A veteran who filed an application for Chapter 31 benefits on 
or after November 1, 1990, is entitled to basic eligibility 
for such services if: (1) he has a service-connected 
disability rated 20 percent disabling or more due to 
disability incurred after September 1940, or is hospitalized 
or receiving medical care for a service-connected disability 
pending discharge from active duty and the disability is 
likely to be rated 20 percent disabling or more, and is 
considered to be in need of rehabilitation because of an 
employment handicap; or (2) he has a service-connected 
disability rated 10 percent disabling and has a serious 
employment handicap.  See, 38 U.S.C.A. § 3102 (West 1991); 
and 38 C.F.R. § 21.40 (1998).

The term "employment handicap" means an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with the veteran's abilities, aptitudes 
and interests.  38 C.F.R. § 21.51(b) (1998).  The 
determination of the degree of the veteran's impairment shall 
be assessed through the consideration of the factors 
described in paragraph (c)(1) of § 21.51.  38 C.F.R. 
§ 21.51(d) (1998).  According to paragraph (c)(1), 
"impairment" means the restrictions on unemployability 
caused by:  the veteran's service and nonservice-connected 
disabilities, deficiencies in the individual's education and 
training, negative attitudes toward the disabled and other 
pertinent factors.  See, 38 C.F.R. § 21.51(c)(1) (1998).

The determination of an employment handicap and eligibility 
for employment assistance may only be made by a counseling 
psychologist in the RO's Vocational Rehabilitation and 
Counseling Division.  See, 38 C.F.R. § 21.51(h) (1998).

The counseling psychologist may find that the veteran does 
not have an employment handicap and such a handicap will be 
considered not to exist if any of the following conditions is 
present:  (1) the veteran's employability is not impaired 
(this includes veterans who are qualified for suitable 
employment but who do not obtain or retain such employment 
for reasons within their control); (2) the veteran's 
employability is impaired, but his or her service-connected 
disability does not materially contribute to the impairment 
of employability; or (3) the veteran has overcome the effects 
of the impairment of employability through employment in an 
occupation that is consistent with his or her pattern of 
abilities, aptitudes and interests, and is successfully 
maintaining such employment.  See, 38 C.F.R. § 21.51(f)(2) 
(998).

A separate determination as to whether a serious employment 
handicap exists shall be made in each case in which an 
employment handicap is found.  38 C.F.R. § 21.52(a) (1998).  
This determination is also in the hands of a counseling 
psychologist in the Vocational Rehabilitation and Counseling 
Division.  See, 38 C.F.R. § 21.52(f) (1998).  

The term "serious handicap" means a significant impairment 
of a veteran's ability to prepare for, obtain or retain 
employment consistent with such veteran's abilities, 
aptitudes and interests.  38 C.F.R. § 21.52(b) (1998).  A 
finding of serious employment handicap will normally not be 
made when a veteran's service-connected disability is rated 
at less than 30 percent disabling, but it could be made if 
the disability has caused substantial periods of employment 
or unstable work history and when the veteran has 
demonstrated a pattern of maladaptive behavior which is shown 
by a history of withdrawal from society or continuing 
dependency on government income support programs.  See, 
38 C.F.R. § 21.52(e) (1998).



The facts of the present case:

The record shows that the veteran has been service-connected, 
since April 1996, for the following disabilities:  
degenerative joint disease of the right knee, chondromalacia 
of the left knee, hypertension and ulnar nerve neuropathy of 
the left and right upper extremities, all rated as 10 percent 
disabling; and left ear hearing loss, residuals of malaria 
and residuals of a fragment wound to the left leg, all rated 
as noncompensable.  The disabilities have a combined rating 
of 40 percent and they were all incurred many years after the 
cut-off date of September 1940 referred to above, as the 
veteran entered active duty in January 1966.

The record further shows that the veteran submitted his claim 
for Chapter 31 benefits in April 1997, in VA Forms 28-1900 
and 28-1902 that he filled out and signed.  In these forms, 
the veteran stated that he wanted to go to a culinary arts 
school, that he had a 40 percent rating for his "many" 
service-connected disabilities, that he had two years of 
college education and that the last school he attended was 
the University of Maryland.  Regarding his work history, he 
said that, between May 1992 and November 1994, he worked as 
the owner/operator of a restaurant/bar, which he left after 
it went out of business; that, between June 1994 and March 
1996 he worked as a supervisor and quality control 
consultant, a job he left when there was no further work; and 
that he had started on his most recent job as a senior 
environmental specialist in February 1997.  He reportedly 
liked all his jobs and disliked none of them.

In the April 1997 VA Form 28-1902, the veteran also said 
that, while on active duty, he served as a hospital corpsman 
for 22 years and that he had liked all his assignments, 
except running and the war itself.  When asked to describe 
his disabilities, he wrote "see VA forms" and, when asked 
in what ways he felt that his disability limited him in 
finding or holding a job, he wrote the following:  "Working 
with computers continually, bend[ing movements and] work[ing] 
on rough areas."

The veteran underwent a comprehensive career assessment and 
development evaluation in May 1997 that was conducted by a 
licensed vocational counseling psychologist, the results of 
which are thoroughly explained and discussed in a seven-page 
report also dated in May 1997, to which reference will be 
made in the following paragraphs.

According to the above May 1997 report, the veteran had a 
combined 40 percent rating for the above-mentioned service-
connected disabilities, in addition to his many other 
nonservice-connected disabilities that included swollen 
painful joints, myopiota astigmatism, right ear hearing loss, 
residuals of bilateral pneumonia, hemorrhoids and the 
residuals of entamoeba histolytica.  He was originally from 
the State of Connecticut, had been living in the State of 
Florida since February 1997 and had plans to relocate to 
Oregon in October 1997.  Regarding his education, he reported 
that the completed his 12th grade and earned his High School 
Diploma in 1965 and thereafter completed approximately 100 
college credits at Merritt Junior College, the University of 
Maryland and the Embry-Riddle Aeronautical University while 
serving in the U.S. Navy.  He did not complete a degree 
program but was interested in studying occupational health 
and industrial hygiene and his current goal was to attend the 
Western Culinary Institute in Portland, Oregon.

The veteran also said, according to the above report, that he 
served on active duty from January 1966 to September 1988 as 
a "Senior Enlisted Advisor-Senior Chief of Command," with a 
variety of job duties including training, X-Ray technician 
and food inspector.  He was currently employed as a "Quality 
Assurance/Senior Environmental Specialist" at a private 
company on a full-time basis, earning an annual salary of 
$30,000.  His job duties of continuous sampling of soil, 
which required constant up-and-down movements with his knees, 
bending, walking and repetitive motion of the upper 
extremities, aggravated his service-connected disabilities of 
bilateral ulnar nerve entrapment and knees.

Prior to moving to Jacksonville, the veteran said that he was 
unemployed for approximately one year from March 1996 to 
February 1997, although he did conduct job search activities 
during that timeframe but found no openings within the field 
of environmental quality assurance.  Prior to that, he was 
employed as a quality control consultant at another private 
company, from July 1994 to March 1996, where his duties 
included ordering material, payroll, inspecting work and 
incoming materials, operating a site safety health program 
and soil testing.  Prior to that, h e was employed as the 
owner/operator of a restaurant and bar in a bowling alley 
that he leased.  The duties there included managing six part-
time employees, cleaning, cooking, serving and repairing 
machines.  He left this position when the business went 
bankrupt.

Regarding the veteran's job history, the above report also 
reveals that, prior to owning his own restaurant and bar, the 
veteran worked as a project manager for yet another private 
company, from 1989 to 1992.  While at that job, he received 
on-the-job training for duties which included site 
assessments and sampling for asbestos and underground 
storage.  He left this position to become self-employed at 
the bowling alley.

Regarding his current sources of income, the veteran said 
that, in addition to his annual salary from his current 
employer, he received VA and retirement benefits.  In terms 
of recreation, he said that he enjoyed sports and that he had 
maintained a long-term interest in cooking which coincided 
with his current vocational goal to attend a culinary 
training program.  Regarding the impact of his current job's 
duties on the service-connected disabilities and the impact 
of the service-connected disabilities on his industrial 
capabilities, he said that both knees were aggravated by 
continuous up-and-down motions, that the bilateral ulnar 
nerve entrapment was also aggravated by repetitive motion of 
the upper extremities and that his physical limitations 
restricted the activities of climbing, stooping, kneeling, 
crouching, crawling, reaching, handling, fingering and 
feeling.  He denied any history of substance abuse or 
chemical dependency, as well as a significant legal history 
of felony convictions.

Regarding transferable skills, the above May 1997 report 
reveals that, while the veteran did not provide details of 
his service-acquired transferable skills in the medical 
field, he did report a variety of job duties while serving in 
the military which, in the psychologist's opinion, "may not 
be readily transferable into the civilian sector but may be a 
basis for further development."  The veteran was cooperative 
and friendly throughout the evaluation process, appeared to 
put forth his best effort and his test scores were considered 
valid.  His estimated Wais-R IQ score was 105, which was 
considered average and, while his differential aptitude test 
(DAT) score for numerical reasoning was below average, his 
DAT scores for verbal and abstract reasoning, perceptual 
speech and accuracy, space relations, spelling, language 
usage and scholastic aptitude were all within the average 
range and his DAT score for mechanical reasoning was above 
average.

Additional tests revealed no identifiable major learning 
styles, "a personality type of RSI (Realistic - Social - 
Investigative)" and the following sample of occupations held 
by people reporting satisfaction in their vocations and who 
expressed interests similar to the veteran:  biological aide, 
ultra sound technologist, electronic research engineer, 
forester, landscape gardener, mechanical engineer, air 
analyst and soil scientist.  Additional tests also revealed 
that the veteran's strongest interests were "caring/helping, 
physical and driving/operating," that his values included 
creativity and self expression, travel and helping others and 
that he had an average amount of self restraining, social 
boldness, objectivity and friendliness, as well as an above-
average amount of general activity, emotional stability and 
thoughtfulness.

Regarding the aspect of vocational exploration, the above May 
1997 report reveals that the veteran received a custom 
notebook comprising the results of his achievement tests and 
inventory measures and that several booklets, pamphlets, 
etc., were reviewed regarding resume writing, interview 
skills and researching the job market.  It was again noted 
that the veteran expressed an interest in attending the 
Western Culinary Institute in Portland, Oregon, from October 
1997 through September 1998, that he provided the evaluator 
with his acceptance letter to this institution and program of 
studies, and that these documents showed that the total cost 
for tuition and supplies was of approximately $13,870.  The 
veteran was apparently asked about the repetitive use of the 
upper extremities that would probably be required for 
employment as a chef but he said that he felt that the 
extensive use of his upper extremities would not be 
repetitive in nature and that, therefore, this would not 
aggravate his upper extremities' disability.

According to the above report, it was determined that the 
veteran had some impairment to employment but that he had 
overcome that impairment through suitable employment.  It was 
noted that it appeared that he had skills that were 
marketable for physically appropriate employment and that, 
since his discharge from the Navy in 1988, he had 
successfully held employment with three environmental 
engineering companies, in addition to his two years as a 
restaurant owner/operator.  While his current job assignment 
required the repetitive use of the upper extremities with 
continuous soil sampling, other employment positions in this 
field would likely involve additional job duties as described 
in his previous positions and would therefore be physically 
appropriate for him.  The veteran reportedly was informed of 
this tentative decision by the VA counseling psychologist and 
was advised that he might be considered for job placement 
assistance if he lost his current employment position.

As to the findings regarding impairment, the above report 
reveals that it was determined that the veteran did 
experience limitations with certain activities and that he 
reported limitations with the repetitive use of the arms, 
repetitive up-and-down motion of the legs, climbing, 
stooping, kneeling, crouching, crawling, reaching, handling, 
fingering and feeling.  It was also determined that the 
service-connected and nonservice-connected disabilities 
caused physical limitations and that the veteran did suffer 
an impairment to employment.  However, it was determined that 
the veteran was capable of performing any tasks involving 
physical or mental abilities except those previously noted 
and that he appeared to have sufficient interest and 
motivation as required to succeed in an appropriate 
vocational goal.

As to whether there had been a material contribution of the 
service-connected disabilities to the veteran's employment 
impairment, it was noted in the above report that the 
service-connected bilateral knee condition and bilateral 
ulnar nerve entrapment materially contributed to the 
impairment to employment in that the veteran was unable to 
hold jobs which required repetitive use of the upper 
extremities and repetitive up-and-down motion of the legs.  
The current employment position seemed to require some of 
these job duties which aggravated the service-connected 
disabilities.  However, the veteran did have marketable 
skills for other physically appropriate employment.

Regarding the question of whether the veteran had overcome 
the impairment of employability, it was noted that the 
veteran was currently employed in a short-term assignment in 
the Jacksonville area as a quality assurance/senior 
environmental specialist and that, although he reported that 
the job assignment was not physically appropriate, the VA 
counseling psychologist had determined that the veteran had 
skills which were marketable for physically appropriate 
employment and had in fact overcome his impairment to 
employability.  Therefore, it was tentatively determined that 
an employment handicap did not exist and that it appeared 
that the veteran was not entitled to receive Chapter 31 
services.

Based on the results of the above comprehensive evaluation of 
May 1997 and a telephone contact with the veteran afterwards,  
a VA counseling psychologist submitted a Counseling 
Report/Narrative Report (VA Form 28-1902b) in June 1997, in 
which she checked the boxes indicating that the veteran had 
an impairment of employability, that his service-connected 
disability materially contributed to this impairment of 
employability, that he had overcome the effects of impairment 
of employability and that he did not have an employment 
handicap.  She also expressed the following opinion:

I have determined that the veteran's 
limitations for sustained-repetitive 
motion activities of the upper 
extremities and for heavy lifting, do 
cause impairments to employment.  His 
service connected disabilities  
materially contribute to his impairments 
of employment.  In speaking with [the 
veteran] today, he reported his current 
job title is Director of construction and 
environment specialist at [a private 
company] since February of 1997.  His 
usual duties include supervision, field 
work, report writing and ordering 
supplies.  [The veteran] would not 
divulge what percentage of his work day 
was spent outside of his office.  He 
characterized the position as skilled-
level requiring the application of 
environmental regulations which he 
learned during his military service as a 
specialist in Industrial Hygiene.  He 
held a similar position for twenty-one 
months in another city, earning $50,000 
annually.  He does not require any 
orthopedic appliances to perform his work 
and he denies any missed work time 
associated with aggreviation [sic] of his 
service connected disabilities.  This 
occupation is suitable to his prior 
training, abilities, disabilities and 
skills.  The evidence of record supports 
that he has overcome his impairments to 
employment through consistent suitable 
employment and therefore he does not have 
an employment handicap.  The veteran is 
not entitled to Chapter 31 vocational 
rehabilitation services at this time.

The decision was shared with the veteran.  
He was not in agreement with the decision 
indicating that he wanted training in 
Culinary Arts for employment as a Chef, 
which he felt was more physically 
appropriate work.  He denied interest in 
utilizing his Chapter 30 benefits for 
this training, indicating [that,] as a 
disabled veteran, he wanted to use 
Chapter 31 and planned to appeal the 
decision.  The veteran will be advised of 
the decision in writing and will be 
provided a copy of his appellate rights.

The record shows that the veteran was advised of the decision 
and of his appellate rights in the June 1997 decision hereby 
on appeal.  He now contends, in essence, and in support of 
his claim, that his service-connected disabilities, 
particularly the disabilities of the knees and upper 
extremities, produce an employment handicap.  He also has 
said that, "[a]s these medical conditions are aggravated by 
certain repetitive task[s], one way to reduce or eliminate 
the problem is by changing [the] type of work," that his 
having lived with the pain and suffering of the disabilities 
without complaints should not be reason to disallow his 
training request if it will provide him with skills he could 
utilize to support himself in a pain-free scenario, and that 
he believes that the denial of his claim was based on non-
medical facts, misinterpretations of his conditions and the 
fact that he has worked with disabilities without complaints.

It is noted that the veteran has also said that, as recent as 
October 1996 and based on the findings of neurological 
studies conducted at that time, a neurologist advised him to 
curtail the use of his hands, avoid forceful handgrip and 
repetitive actions and to keep his elbow straight as much as 
possible.  (This medical record is part of the record.)  
Finally, it is noted that the veteran has expressed his 
dissatisfaction with the fact that the decision denying the 
benefit sought on this appeal was made "by someone outside 
of the diagnostic medical field, who claims to know the pain 
and limitations [that] my present employment is causing at 
work and during routine daily activities."

Analysis:

A the outset, the Board sees it fit to briefly address the 
above mentioned statement from the veteran regarding his 
dissatisfaction with the fact that the decision in this 
matter was made by "someone outside the diagnostic medical 
field."  As noted earlier, the regulations implementing the 
laws pertaining to the grant of Chapter 31 benefits 
specifically provide that the determination as to whether the 
veteran has, in fact, an employment handicap or a serious 
employment handicap are to be made by a counseling 
psychologist.  See, 38 C.F.R. §§ 21.51(h) and 21.52(f) 
(1998).  This is what was done in the present case and, even 
if these regulations were not as specific as they are, the 
Board is of the opinion that a counseling psychologist is 
clearly the most qualified professional to handle and make 
objective determinations regarding the question of whether 
Chapter 31 benefits are warranted in any particular case.  

Additionally, the Board wishes to make clear its total 
satisfaction with the completeness, thoroughness, objectivity 
and attention to detail that permeated the entire evaluation 
and adjudication of the veteran's claim for Chapter 31 
benefits in the present case.

As thoroughly explained above, the record clearly reveals 
that, while the veteran does have an impairment of 
employability to which at least two of the service-connected 
disabilities have materially contributed, he has been able to 
overcome the effects of that impairment of employability to 
the extent that he does not have an employment handicap, as 
this term is defined for Chapter 31 benefits purposes.

It is clear that the veteran is an intelligent, well-adjusted 
and well-schooled individual who has been able to maintain a 
fairly consistent level of work throughout the years, 
notwithstanding the adverse impact that the service-connected 
disabilities have most likely caused on his industrial 
capabilities.  He has also been able to overcome any 
impairments of employability caused by the service-connected 
disabilities to the extent that he cannot be considered to 
have an employment handicap at the present time.

The Board is puzzled by the veteran's statements to the 
effect that he believes that the service-connected 
disabilities will be less aggravated, or not aggravated at 
all, once he switches from his usual line of work, in which 
he already held a supervisory position that included 
administrative tasks, to working as a chef, an occupation 
that is generally known to require the individual in question 
to stand and walk around for long periods of time and perform 
repetitive movements with his or her upper extremities.  As 
noted earlier, the two service-connected disabilities that 
the veteran has complained the most about as affected by his 
last occupation are the disabilities of the knees and the 
ulnar nerve neuropathy of the upper extremities.
 
It appears that the veteran's claim for Chapter 31 benefits 
is actually based on his decision to start a career in a 
field in which he has said that he has had a long-term 
interest, rather than on an actual need for vocational 
rehabilitation and training due to an employment handicap.  
In this regard, he is hereby advised that the purpose of 
Chapter 31 benefits is clearly not to finance or subsidize a 
veteran's decision to change jobs or occupations but, rather, 
to provide for all services and assistance necessary to 
enable veterans with service-connected disabilities to 
achieve maximum independence in daily living and, to the 
maximum extent feasible, to become employable and to obtain 
and maintain suitable employment.  See, 38 U.S.C.A. § 3100 
(West 1991); see, also, 38 C.F.R. § 21.1(a) (1998).

In view of the above, the Board finds that it has been shown 
that the veteran has been able to overcome the impairment of 
employment caused by the service-connected disabilities and 
that he therefore is not considered to currently suffer from 
an employment handicap.  (A finding as to whether there is a 
serious employment handicap needs not be made, as per the 
provisions of 38 C.F.R. § 21.52(a) (1998).)  Consequently, 
the Board concludes that, in the absence of evidence of an 
employment handicap, the requested grant of Chapter 31 
benefits is not appropriate.  The claim for such benefits has 
failed and must be denied.


ORDER

The claim of entitlement to Chapter 31 benefits is denied.


REMAND

Second Issue
Entitlement to service connection for the chronic residuals 
of an inservice entamoeba histolytica infection, to include 
hepatomegaly:

The veteran contends that he currently suffers from a chronic 
disease of the liver, which he believes is secondary to an 
entamoeba histolytica infection that he suffered during 
service and which, as such, should be service connected.  
After a review of the evidentiary record, the Board believes 
that additional development is necessary.
 
Service medical records produced in 1971 reveal several 
complaints of diarrhea and cramping abdominal pain.  They 
also reveal that, while the initial studies were negative, 
repeat stool studies conducted in October of that year were 
positive for an entamoeba histolytica infection with coli.  
It appears, at first sight, that the infection left no 
chronic residuals, as no chronic disease resulting from that 
infection was ever diagnosed during service and it was noted, 
in a July 1982 report of medical history, that the infection, 
which reportedly had included hepatomegaly, caused no current 
problems and was not considered disabling ("NCD").  A 
similar opinion was expressed in the report of medical 
history that was issued for separation purposes in August 
1988, in which it was noted that the entamoeba histolytica 
infection, with enlargement of the liver (hepatomegaly), was 
not considered disabling. 
 
It is not clear, from a review of the post-service medical 
evidence in the record, which includes private medical 
records produced between 1994 and 1996 and the report of a VA 
medical examination conducted in October 1996, whether the 
veteran currently suffers from any chronic residuals of the 
inservice entamoeba histolytica infection, particularly any 
chronic disease of the liver.  In this regard, it is noted 
that, while no such disease has ever been diagnosed, the 
veteran asserts that he has suffered, for many years, from 
liver dysfunction and whether this is an accurate statement 
or not remains unclear, as the medical examinations that were 
conducted between 1994 and 1996 did not include specialized 
stool and blood studies and the results of the specialized 
studies that were reportedly ordered after the VA medical 
examination of October 1996, presumably to clarify the 
diagnosis of  "history of liver damage secondary to ameba 
histolytica with elevated liver enzymes, recurrent," are not 
of record.

The Board is of the opinion that this matter should be 
returned to the RO so that another examination by the 
appropriate specialist is conducted, all necessary studies 
are ordered and conducted and an opinion as to whether there 
is currently a chronic disease secondary to the inservice 
entamoeba histolytica infection is obtained.  In rendering 
the opinion, the VA specialist should take into consideration 
all the pertinent data obtained from the examination and 
tests, as well as the data that is contained in the claims 
folder, to include the fact that, as of October 1996, the 
veteran had a 20 to 30-year  history of drinking six beers 
per day (as per an October 1996 private medical record).

Third Issue
Entitlement to service connection for a chronic 
dermatological disease of
the right foot, to include tinea pedis and lichen simplex:

The veteran contends that he currently suffers from a 
dermatological disease of the right foot that had its onset 
during service and that, consequently, should be service-
connected.  He acknowledges the fact that he underwent a 
biopsy of a skin lesion in his right foot during service but 
he contends that that biopsy did not resolve his problem, as 
the lesion was not excised in its entirety and he has 
continued to suffer from the same disease throughout the 
years.  After a review of the evidentiary record, the Board 
finds that additional development is necessary.
 
The record shows that the veteran complained of rashes and 
pruritic lesions in the plantar aspect of his right foot 
during service in 1985 and 1986, that diagnoses of chronic 
tinea pedis and lichen simplex chronicus were made in those 
years and that he thereafter underwent a biopsy of a lesion, 
which warranted a microscopic diagnosis of an atypical 
keratotic lesion, in October 1986.  It appears, however, that 
the veteran may be right in that the lesion was not excised 
in its entirety at that time, as the veteran did continue to 
have problems with his right foot after the October 1986 
biopsy and his skin was clinically evaluated as abnormal in 
the reports of medical examinations that were conducted in 
January 1987 and August 1988 due to an atypical keratotic 
lesion in the right foot.  Additionally, some of the 
aforementioned private medical records from 1994 through 1996 
make reference to a "recurrent foot rash previously reported 
as lichen simplex chronicus."

Notwithstanding the above, the Board notes that the report of 
the October 1996 VA medical examination remains silent as to 
complaints or a diagnosis of any right foot chronic disease, 
which the Board feels may have been an oversight by the 
examiner, especially since it is noted that a private medical 
record that was produced only nine days before the VA 
examination appears to confirm the diagnosis of lichen 
simplex chronicus.

The Board is of the opinion that this matter should be 
returned to the RO so that a dermatological examination is 
conducted and an opinion as to whether there is currently a 
chronic dermatological disease of the right foot that had its 
onset during, or is causally related to service, is obtained.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA's duty to assist veterans in the 
development of facts pertinent to their claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998) requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
This requirement is not optional, nor discretionary. Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).  Accordingly, the 
above two matters on appeal are REMANDED for the following 
development:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matters 
remain on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
Any such new evidence submitted by the 
veteran should be associated with the 
claims folder.

The RO should also advise the veteran of 
his duty to cooperate with VA's efforts 
to develop his claims, which includes his 
duty to report to all scheduled medical 
examinations, and of the potential 
consequences of his failure to do so.

2.  The RO should then schedule the 
veteran for VA medical examination by a 
specialist in diseases of the liver.  
This individual should be asked to 
thoroughly review all the pertinent 
evidence in the claims folder, to include 
the service medical records reflecting 
the inservice diagnosis of entamoeba 
histolytica with coli, the 1994-1996 
private medical records, the report of 
the VA medical examination of October 
1996 and a copy of this remand.  The 
examiner should then be asked to request 
any additional studies or tests (such as 
stool and/or blood studies) deemed 
necessary in order to ascertain whether a 
chronic disease that might be secondary 
to the inservice diagnosis of entamoeba 
histolytica with coli is currently 
manifested, examine the veteran and 
thereafter submit a comprehensive and 
legible report of medical examination 
that should include, at least, the 
following information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination

B.  A list and description of all 
the chronic diseases of the liver 
found to currently be manifested.

C.  With regard to each and every 
chronic disease of the liver found 
to currently be manifested, if any, 
his or her opinion as to its most 
likely etiology, including whether, 
in his or her opinion, the disease 
is causally related to service.  The 
degree, if any, to which any other, 
nonservice-related factors such as 
the reported decades-long history of 
excessive alcohol drinking, have 
contributed to the onset of any 
diagnosed chronic liver disease 
should be also thoroughly addressed 
and discussed in the report.

The examiner should also be asked to 
thoroughly explain the rationale for all 
of his or her opinions in the report of 
medical examination.

3.  The RO should also schedule the 
veteran for VA medical examination by a 
dermatologist.  This individual should be 
requested to thoroughly review all the 
pertinent evidence in the claims folder, 
to include the service medical records 
reflecting the October 1986 excision of a 
lesion in the right leg, the post-service 
private medical records reflecting the 
presence of a recurrent rash "previously 
reported as lichen simplex chronicus," 
the report of the October 1996 VA medical 
examination and a copy of this remand.  
The examiner should then be asked to 
request any additional studies or tests 
deemed necessary, examine the veteran and 
thereafter submit a comprehensive and 
legible report of medical examination 
that should include, at least, the 
following information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination

B.  A list and description of all 
the chronic dermatological diseases 
of the right foot found to currently 
be manifested.

C.  With regard to each and every 
chronic dermatological disease of 
the right foot found to currently be 
manifested, if any, his or her 
opinion as to its most likely 
etiology, including whether, in his 
or her opinion, the disease had its 
onset during, or is causally related 
to, service.

The examiner should also be asked to 
thoroughly explain the rationale for all 
of his or her opinions in the report of 
medical examination.

4.  After the RO is satisfied that all 
the above actions have been fully 
completed and the requested reports have 
been made part of the record, the RO 
should re-adjudicate the appealed claims 
for service connection.

If, upon re-adjudication of the above matters, either one of 
the benefits sought on appeal remains denied, an SSOC should 
be provided to the veteran and his representative, with an 
appropriate period to respond, and the claims folder should 
thereafter be returned to the Board for further appellate 
consideration.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the record and to afford him due 
process of law and that, consequently, no action is required 
of him unless and until he receives further notice from VA.

The RO hereby is reminded that the Board is obligated by law 
to ensure that the RO complies with its directives.  The 
Court has stated that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, No. 
97-78 (U.S. Vet. App. June 26, 1998).  The RO hereby is also 
requested to afford expeditious treatment to the claims 
hereby being remanded, as the law requires that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 1991) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 
- 15 -


- 1 -


